Case 2:19-cv-02956-GW-FFM Document 52 Filed 11/27/19 Page 1 of 8 Page ID #:898




   1   HAILYN J. CHEN (SBN 237436)
       hailyn.chen@mto.com
   2   MUNGER, TOLLES & OLSON LLP
       350 South Grand Avenue, Fiftieth Fl.
   3   Los Angeles, California 90071-3426
       Telephone: (213) 683-9100
   4   Facsimile: (213) 687-3702
   5   USHA C. VANCE (SBN 309353)
       usha.vance@mto.com
   6   MUNGER, TOLLES & OLSON LLP
       560 Mission Street, Twenty-Seventh Fl.
   7   San Francisco, California 94105-2907
       Telephone: (415) 512-4000
   8   Facsimile: (415) 512-4077
   9   JEROME MAYER-CANTÚ (SBN 291623)
       jerome.mayer-cantu@ucop.edu
  10   UNIVERSITY OF CALIFORNIA
       Office of the General Counsel
  11   1111 Franklin Street, 8th Floor
       Oakland, CA 94607-5200
  12   Telephone: (510) 987-9800
       Facsimile: (510) 987-9757
  13
       Attorneys for Dr. Sotirios Tetradis
  14
  15                             UNITED STATES DISTRICT COURT
  16           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  17
  18 JUSTINE TANJAYA,                        Case No. 2:19-cv-02956 GW (FFMx)
  19                Plaintiff,               DEFENDANT DR. SOTIRIOS
                                             TETRADIS’S REPLY BRIEF IN
  20         vs.                             SUPPORT OF MOTION TO DISMISS
                                             SECOND AMENDED COMPLAINT
  21 THE REGENTS OF THE
     UNIVERSITY OF                           Judge: Hon. George H. Wu
  22 CALIFORNIA; et al.,                     Courtroom: 9D
                                             Date: December 12, 2019
  23                Defendants.              Time: 8:30 a.m.
  24
  25
  26
  27
  28
                                                                Case No. 2:19-cv-02956 GW (FFMx)
       DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 52 Filed 11/27/19 Page 2 of 8 Page ID #:899




   1        Defendant Dr. Sotirios Tetradis submits the following reply in support of his
   2 Motion to Dismiss Plaintiff’s Second Amended Complaint.
   3        Plaintiff concedes that she failed to plead a viable claim under Title IX
   4 against Dr. Tetradis and has agreed to dismiss her federal claim. (Pl.’s Opp. to
   5 Def’s Mot. to Dismiss (“Opp.”) 3, ECF No. 46.) Accordingly, the only claims
   6 against Dr. Tetradis that remain are Plaintiff’s state-law claims for assault and
   7 battery.
   8        Plaintiff’s tort claims arise from her allegations that on one occasion Dr.
   9 Tetradis stroked her hand and “sat so close that his legs touched Plaintiff’s,” and
  10 that on another occasion he stroked her back and arms. (Second Amended Compl.
  11 (“SAC”) ¶¶ 14, 16, 23, ECF No. 29.) In her Second Amended Complaint, Plaintiff
  12 offers innocuous explanations for why Dr. Tetradis allegedly did this: On the first
  13 occasion, Dr. Tetradis was “demanding her phone and reaching for it” so that he
  14 could review certain email messages, and he “could not read her phone well”; on the
  15 second, he was “comforting her.” (Id. ¶¶ 14, 23.)
  16        The problem for Plaintiff is that, to state viable claims for assault and battery,
  17 she must plead that Dr. Tetradis intended to cause her harm or offense when he
  18 allegedly made physical contact with her. In her Opposition, Plaintiff attempts to
  19 reform her Second Amended Complaint and persuade the Court that—
  20 notwithstanding her many allegations evincing Dr. Tetradis’s benign motives—she
  21 has adequately demonstrated that Dr. Tetradis harbored the requisite intent to harm
  22 or offend. (See Opp. 4-5, 8.) The Court should reject Plaintiff’s invitation to draw
  23 such a strained, “unwarranted inference[ ]” from the allegations in her Second
  24 Amended Complaint. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009); see
  25 Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009) (requiring plaintiff to provide adequate
  26 factual support to establish intent). Because Plaintiff has not adequately pled the
  27 element of intent, her tort claims must be dismissed for failure to state a claim upon
  28 which relief may be granted.
                                                              Case No. 2:19-cv-02956 GW (FFMx)
                    DEFENDANT’S MOTION TO DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 52 Filed 11/27/19 Page 3 of 8 Page ID #:900




   1                                           ARGUMENT
   2 I.         Plaintiff Has Failed to State a Claim for Civil Assault or Battery
   3            Plaintiff’s claims for civil assault and battery must be dismissed because she
   4 has not plausibly alleged that Dr. Tetradis possessed the necessary intent to harm or
   5 offend her. Additionally, her claims must be dismissed to the extent she seeks
   6 punitive damages because she has not pled facts supporting the conclusion that Dr.
   7 Tetradis acted with fraud, malice, or oppression.
   8            A.     Plaintiff Has Not Plausibly Alleged that Dr. Tetradis Had the
                       Intent Necessary To Be Liable for Assault or Battery
   9
                Plaintiff does not dispute that, to state claims for civil assault or battery, she
  10
       must plausibly allege that Dr. Tetradis acted with the intent to harm or offend her.
  11
       So v. Shin, 212 Cal. App. 4th 652, 668-669 (2013) (stating that battery requires
  12
       touching “with the intent to harm or offend plaintiff” and assault requires action
  13
       “with intent to cause harmful or offensive contact”); (see Opp. 4, 7). Nor does she
  14
       deny that, to carry her burden, she cannot simply allege acts that could conceivably
  15
       “constitute harmful or offensive conduct”; instead, she must “plausibly allege facts
  16
       from which an intent to harm or offend or to cause harmful or offensive contact may
  17
       be inferred.” Schramm v. Montage Health, No. 17-cv-2757-VKD, 2019 WL
  18
       2744850, at *7 (N.D. Cal. July 1, 2019); see Young v. City of Menifee, No. 17-cv-
  19
       1630-JGB (SPx), 2019 WL 3037926, at *11 (C.D. Cal. Apr. 5, 2019) (dismissing
  20
       assault claim where allegations did not “support an inference” of intent).1
  21
                Plaintiff’s Second Amended Complaint does not satisfy that standard. Far
  22
       from alleging intent to harm or offend, her Second Amended Complaint is replete
  23
  24   1
         Plaintiff, attempting to make hay from Dr. Tetradis’s citations to Schramm and
  25   Young, spends nearly two pages distinguishing those cases on their facts. (See Opp.
       5-6.) Dr. Tetradis, however, cited Young and Schramm for the basic proposition
  26   that, to plead the element of intent, a plaintiff cannot simply allege that the
  27   defendant touched her in a manner that might conceivably be motivated by intent to
       harm or offend. (See Mot. 8-9, 11.) Plaintiff does not dispute that principle, so her
  28   lengthy discussion of Young and Schramm is entirely beside the point.
                                                                    Case No. 2:19-cv-02956 GW (FFMx)
           DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 52 Filed 11/27/19 Page 4 of 8 Page ID #:901




   1 with statements that Dr. Tetradis acted for innocuous reasons. (See Def’s Mot. to
   2 Dismiss Second Amended Complaint (“Mot.”) 8-9, 11, ECF No. 42.) Plaintiff
   3 describes Dr. Tetradis as touching her hand and knee on one occasion because he
   4 was “demanding her phone and reaching for it” so that he could review certain email
   5 messages and because he “could not read her phone well.” (SAC ¶ 14.) She asserts
   6 that on another occasion he was apparently “comforting her” when he touched her
   7 arms and back. (Id. ¶ 23.) Thus, in arguing that she has adequately pled the element
   8 of intent to harm or offend, Plaintiff is asking the Court to ignore her own
   9 allegations. (See Opp. 1, 4-5, 8 (not mentioning allegations that contradict
  10 Plaintiff’s legal theory).)2
  11            Plaintiff’s Opposition tells a very different tale from her Second Amended
  12 Complaint in other respects as well. Plaintiff contends that an inference of intent to
  13 harm or offend is proper because Dr. Tetradis “sexually touched [her] behind closed
  14 doors in his office,” “she started crying and tried to move away,” and “despite
  15 seeing that she was uncomfortable, [he] persisted in touching her.” (Opp. 4, 8.) But
  16 that argument mischaracterizes her Second Amended Complaint. To begin,
  17 Plaintiff’s Second Amended Complaint contains a different account of events: Dr.
  18 Tetradis allegedly touched her hand while attempting to review her phone, she “tried
  19 to move away from” him, he “moved closer to” her, “his legs touched Plaintiff’s,”
  20
  21
       2
      See, e.g., Robles v. Agreserves, Inc., 158 F. Supp. 3d 952, 987 (E.D. Cal. 2016)
  22 (granting summary judgment where evidence indicated intent to scare off coyotes,
  23 not to threaten nearby farmworkers). Plaintiff objects that Robles, as a case decided
     on a motion for summary judgment, is “not appropriate . . . for the Court to consider
  24 because the Court is deciding a motion to dismiss for failure to state a claim.” (Opp.
  25 6-7.) But Plaintiff rejects her own supposed rule: Her own primary citations are to
     cases arising from motions for summary judgment. See Kharmats, 2005 WL
  26 460215, at *1; Wichansky, 150 F. Supp. 3d at 1059. In any event, Robles is relevant
  27 because it establishes that there can be no intent to harm or offend where all
     evidence (or, on a motion to dismiss, all allegations in the complaint) points to
  28 benign intent.
                                                                    Case No. 2:19-cv-02956 GW (FFMx)
           DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 52 Filed 11/27/19 Page 5 of 8 Page ID #:902




   1 and “[s]he began to cry.” (SAC ¶¶ 13-16.) Plaintiff’s assertion that Dr. Tetradis
   2 touched her despite being aware of her discomfort is simply unsupported by her own
   3 allegations. Moreover, Plaintiff’s use of the term “sexual touch[ing]” assumes the
   4 conclusion that Dr. Tetradis acted with improper intent, apparently on the theory
   5 that any brush between two people’s hands or legs must be sexual in nature and
   6 constitute evidence of intent to harm or offend. That inference does not survive
   7 scrutiny. See Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause
   8 of action, supported by mere conclusory statements, do not suffice” under Rule
   9 12(b)(6).).3
  10            Plaintiff’s attempt to ground her argument in precedent is unavailing. To
  11 explain why the Court should “infer tortious intent from” the scant allegations in her
  12 Second Amended Complaint, (Opp. 4-5), she points to a case in which an “enraged”
  13 man got “so close [to the plaintiff] that [she] could not turn to move away from
  14 him,” “spit on [her] face,” “yell[ed] and scream[ed],” and threatened to “call the
  15 police and have [her] put in jail,” Kharmats v. Kasavin, No. A102805, 2005 WL
  16 460215, at *4 (Cal. Ct. App. Feb. 28, 2005).4 Her other citation is to a case in which
  17
  18
       3
         Defendant The Regents of the University of California (“UC”) similarly argued in
  19
       its motion to dismiss that Plaintiff failed to plead the intent necessary to support her
  20   claims of assault and battery. (UC’s Mot. to Dismiss Second Amended Compl. 23-
       24, ECF No. 35.) In her Opposition to UC’s Motion to Dismiss, Plaintiff argued
  21
       that Dr. Tetradis “intended to offend Plaintiff because he did not ask for Plaintiff’s
  22   consent before touching her.” (Pl.’s Opp. to UC’s Mot. to Dismiss 11, ECF No. 39.)
       As UC pointed out in reply, Plaintiff’s Second Amended Complaint does not
  23
       actually allege that Dr. Tetradis failed to ask for consent. (UC’s Reply in Support of
  24   Mot. to Dismiss Second Amended Compl. 13, ECF No. 40.) Plaintiff has not
       renewed her consent-based argument in opposition to Dr. Tetradis’s Motion to
  25
       Dismiss, but Dr. Tetradis incorporates UC’s arguments out of an abundance of
  26   caution.
       4
  27  In any event, unpublished decisions of the California state courts are not binding.
     See ScripsAmerica, Inc. v. Ironridge Global LLC, 56 F. Supp. 3d 1121, 1154 n.78
  28 (C.D. Cal. 2014).
                                                                    Case No. 2:19-cv-02956 GW (FFMx)
           DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 52 Filed 11/27/19 Page 6 of 8 Page ID #:903




   1 the defendant “allegedly pulled up next to [plaintiff]’s car, threatened to kill him,
   2 shouted obscenities, and spit in his face.” Wichansky v. Zowine, 150 F. Supp. 3d
   3 1055, 1076 (D. Ariz. 2015). Plaintiff, of course, alleges nothing similar in her
   4 Second Amended Complaint, so Kharmats and Wichansky do not support her
   5 argument.
   6         Because the factual allegations in Plaintiff’s Second Amended Complaint do
   7 not give rise to a plausible inference that Dr. Tetradis intended to harm or offend
   8 her, Plaintiff’s assault and battery claims must be dismissed.
   9         B.    Plaintiff Has Failed to State a Claim for Punitive Damages
  10         Even if Plaintiff had adequately pled assault and battery, her claims would
  11 still require dismissal to the extent she seeks punitive damages. Plaintiff does not
  12 dispute that stating a claim for punitive damages requires more than simply pleading
  13 an intentional tort. See Cal. Spine & Neurosurgery Inst. v. Aetna Life Ins. Co., No.
  14 18-cv-6829-DMG (KSx), 2019 WL 1878355, at *2 (C.D. Cal. Mar. 7, 2019)
  15 (“[C]laims for intentional torts, in and of themselves do not automatically entail a
  16 right to punitive damages.” (alterations omitted)); (see Opp. 8-9). Instead, under
  17 California law, punitive damages necessitate a showing of “oppression, fraud, or
  18 malice.” Cal. Civ. Code § 3294(a); (see Opp. 8).
  19         In her Opposition, Plaintiff abandons her suggestion that Dr. Tetradis acted
  20 fraudulently. (See id. at 8-9; see also Mot. 12 (discussing Plaintiff’s failure to
  21 plausibly allege fraud).) She instead contends that because Dr. Tetradis allegedly
  22 “intentionally stroked her hand, arms, and back, and touched her legs,” during “two
  23 meetings that they had in his office behind closed doors,” the Court may infer that
  24 he acted with malice and oppression. (Opp. 9.) For the proposition that such an
  25 inference would be appropriate, Plaintiff cites Doe v. City of Newport Beach, No.
  26 15-cv-608-JAK (KES), 2016 WL 3176605 (C.D. Cal. May 3, 2016). (Opp. 9.) But
  27 Doe is inapposite. In that case, the plaintiff alleged that the defendant had forcibly
  28 touched her unclothed genitalia and breasts and asserted a claim for sexual battery—
                                                                Case No. 2:19-cv-02956 GW (FFMx)
       DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 52 Filed 11/27/19 Page 7 of 8 Page ID #:904




   1 a different tort from battery—against him. See Doe, 2016 WL 3176605, at *1; Cal.
   2 Civ. Code § 1708.5 (defining the tort of sexual battery as involving contact with
   3 “the sexual organ, anus, groin, . . . buttocks,” or “breast”). The court concluded that
   4 Plaintiff had stated a claim for punitive damages because “California law expressly
   5 provides that a person who commits a sexual battery may be liable for punitive
   6 damages,” and “an allegation of intentional sexual battery is one from which an evil
   7 motive” may “be inferred.” Doe, 2016 WL 3176605, at *7. Here, where Plaintiff
   8 has not claimed, and indeed cannot claim, sexual battery under California law, Doe
   9 provides no support for Plaintiff’s quest for punitive damages.5
  10            Plaintiff has, in short, failed to allege facts supporting an “evil motive” or
  11 “conduct which is so vile, base, contemptible, miserable, wretched or loathsome that
  12 it would be looked down upon and despised by ordinary decent people,” as she must
  13 to establish that Dr. Tetradis acted with malice or oppression. Cal. Spine &
  14 Neurosurgery Inst., 2019 WL 1878355, at *2. Her assault and battery claims must
  15 therefore be dismissed to the extent she seeks punitive damages.
  16 II.        Alternatively, the Court May Decline to Exercise Supplemental
                Jurisdiction over Plaintiff’s State-Law Claims
  17
                Plaintiff’s assault and battery claims should be dismissed on the merits for the
  18
       reasons provided above. In the alternative, if the Court dismisses Plaintiff’s federal
  19
       claims against both UC and Dr. Tetradis, the Court may decline to exercise
  20
       supplemental jurisdiction over her state-law tort claims. (See Mot. 13-14.)
  21
  22   5
        Plaintiff’s footnoted citations are even less relevant. See MCI Commc’ns Servs.,
  23   Inc. v. Security Paving Co., No. 1:15-cv-1940-LJO-JLT, 2016 WL 1436521, at *5
       (E.D. Cal. Apr. 12, 2016) (involving claims of trespass, negligence, and violations
  24   of three California statutory provisions governing construction); Khan v. 7-Eleven,
  25   Inc., No. 14-cv-522-DMG (PLAx), 2015 WL 12743691, at *2-3 (C.D. Cal. Sept. 15,
       2015) (involving allegations that defendant’s employees “menacing[ly] and
  26   unrelenting[ly]” followed plaintiff for months and attempted to run plaintiff over
  27   with a vehicle); New Box Solutions, LLC v. Davis, No. 18-cv-5324-RSWL-KSx,
       2018 WL 4562764, at *2 (C.D. Cal. Sept. 18, 2018) (involving breach of fiduciary
  28   duty and related commercial torts).
                                                                    Case No. 2:19-cv-02956 GW (FFMx)
           DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 52 Filed 11/27/19 Page 8 of 8 Page ID #:905




   1 III.    Plaintiff’s Second Amended Complaint Is Untimely
   2         As justification for filing her Second Amended Complaint after the deadline
   3 set by this Court, Plaintiff cites her counsel’s “misunderstanding” of the docket.
   4 (Opp. 3.) “[I]nadvertence or oversight of counsel does not constitute ‘excusable
   5 neglect’ that might justify an extension of time for filing papers under” Federal Rule
   6 of Civil Procedure 6(b)(1)(B). Wei v. State of Hawaii, 763 F.2d 370, 372 (9th Cir.
   7 1985). Plaintiff’s Second Amended Complaint should therefore be dismissed as
   8 untimely.
   9 IV.     Plaintiff’s Claims Against Dr. Tetradis Should Be Dismissed with
             Prejudice
  10
             Plaintiff has now tried and failed three times to make her case. For the
  11
       reasons explained in Dr. Tetradis’s Motion to Dismiss, the Court should deny
  12
       Plaintiff’s perfunctory demand for leave to amend and should dismiss her Second
  13
       Amended Complaint with prejudice. (See Mot. 14; Opp. 9-10.)
  14
                                          CONCLUSION
  15
             For the foregoing reasons, Dr. Tetradis respectfully requests that the Court
  16
       dismiss all claims in Plaintiff’s Second Amended Complaint with prejudice.
  17
  18
       DATED: November 27, 2019             MUNGER, TOLLES & OLSON LLP
  19                                          HAILYN J. CHEN
  20                                          USHA C. VANCE
  21
  22
                                            By:        /s/ Usha C. Vance
  23                                            USHA C. VANCE
  24                                        Attorneys for Dr. Sotirios Tetradis
  25
  26
  27
  28
                                                                Case No. 2:19-cv-02956 GW (FFMx)
       DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
